TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED FEBRUARY 27, 2014



                                    NO. 03-12-00347-CR


                                 Kevin Denmon, Appellant

                                              v.

                                The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court on April 12, 2012.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the judgment. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.